UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 6, 2017 Dynavax Technologies Corporation (Exact name of registrant as specified in its charter) Commission File Number:001-34207 Delaware 33-0728374 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2929 Seventh Street, Suite 100 Berkeley, CA 94710-2753 (Address of principal executive offices, including zip code) (510) 848-5100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On March 6, 2017, Dynavax Technologies Corporation issued a press release titled “Dynavax Presents Promising Clinical Data from Lead Immuno-Oncology Candidate, SD-101, at the International Congress on Targeted Anticancer Therapies.” A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference.
